Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 05/10/2021 and 07/30/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Gary Williams, Reg. No. 31,066, on 08/13/2021.

The following claims have been amended as follows:

	Listing of Claims:

(Currently Amended) A method, comprising:

	displaying, via the display generation component, an augmented reality environment, wherein displaying the augmented reality environment includes concurrently displaying:
		a representation of at least a portion of a field of view of the one or more cameras that includes a respective physical object that is associated with a physical surface, wherein the representation is updated as the field of view of the one or more cameras changes; and
		a respective virtual user interface object at a respective location in the representation of the field of view of the one or more cameras, wherein the respective virtual user interface object has a location that is determined based on the respective physical object in the field of view of the one or more cameras, and the respective virtual user interface object includes a plurality of portions including a first portion and a second portion;
	while displaying the augmented reality environment, detecting an input at a location that corresponds to the respective virtual user interface object; and
	while continuing to detect the input:
		detecting movement of the input relative to the respective physical object in the field of view of the one or more cameras; and
		in response to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras, moving the first portion of the respective virtual user interface object, relative to the respective 
	wherein, before and after the moving of the first portion of the respective virtual user interface object in the augmented reality environment, the second portion of the respective virtual user interface object, displayed in the augmented reality environment, is anchored to a portion of the respective physical object in the field of view of the one or more cameras that is associated with the respective physical surface; and
	the method includes, in response to detecting the movement of the input relative to the respective physical object, while the second portion of the respective virtual user interface object is anchored to the portion of the respective physical object that is associated with the respective physical surface, moving a third portion of the respective virtual user interface object relative to the first portion of the respective virtual user interface object and the second portion of the respective virtual user interface object.
(Previously Presented) The method of claim 1, wherein moving the first portion of the respective virtual user interface object in accordance with the magnitude of movement of the input relative to the respective physical object in the field of view of the one or more cameras includes:
in accordance with a determination that the magnitude of movement of the input relative to the respective physical object is a first magnitude, moving the first portion of 
in accordance with a determination that the magnitude of movement of the input relative to the respective physical object is a second magnitude distinct from the first magnitude, moving the first portion of the respective virtual user interface object in the augmented reality environment by a second adjustment distinct from the first adjustment.
(Canceled)
(Previously Presented) The method of claim 1, wherein the first portion of the respective virtual user interface object is moved in the augmented reality environment in response to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras without regard to whether the movement of the input is due to:
movement of the input on the input device, 
movement of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras, or 
a combination of the movement of the input on the input device and the movement of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras.
(Previously Presented) The method of claim 1, wherein the movement of the input relative to the respective physical object in the field of view of the one or more cameras is based on: 

movement of the input on the input device.
(Previously Presented) The method of claim 1, wherein the movement of the input relative to the respective physical object in the field of view of the one or more cameras is based on movement of the input on the input device, and the method includes:
after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement of the input relative to the respective physical object: 
	detecting movement of the field of view of the one or more cameras relative to the respective physical object; and
	in response to detecting the movement of the field of view of the one or more cameras relative to the respective physical object, continuing to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the field of view of the one or more cameras relative to the respective physical object.
(Previously Presented) The method of claim 1, wherein the movement of the input relative to the respective physical object in the field of view of the one or more cameras is based on movement of the field of view of the one or more cameras relative to the respective physical object, and the method includes:

	detecting movement of the input on the input device; and
	in response to detecting the movement of the input on the input device, continuing to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the input on the input device.
(Previously Presented) The method of claim 1, wherein:
detecting the input at the location that corresponds to the respective virtual user interface object includes detecting the input on the first portion of the respective virtual user interface object; and
in response to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras, while the second portion of the respective virtual user interface object is anchored to the portion of the respective physical object, the computer system updates the display of the respective virtual user interface object so as to maintain display of the first portion of the respective virtual user interface object at a location that corresponds to a location of the input.
(Previously Presented) The method of claim 1, wherein:
movement of the input relative to the respective physical object in the field of view of the one or more cameras includes movement of the computer system; and
a determination of movement of the computer system is derived from image analysis that indicates one or more reference points within the field of view of the one or 
(Previously Presented) The method of claim 1, wherein movement of the first portion of the respective virtual user interface object in the augmented reality environment is based on a physical shape of the respective physical object in the field of view of the one or more cameras.
(Previously Presented) The method of claim 1, wherein movement of the first portion of the respective virtual user interface object in the augmented reality environment is based on concurrent movement of one or more touch inputs and movement of the computer system.
(Previously Presented) The method of claim 1, wherein moving the first portion of the respective virtual user interface object in the augmented reality environment includes moving at least a portion of the respective virtual user interface object beyond a maximum limit of a resting state of the respective virtual user interface object, and the method includes:
while displaying the portion of the respective virtual user interface object at a location beyond the maximum limit of the resting state of the respective virtual user interface object, ceasing to detect the input; and
in response to ceasing to detect the input, displaying the respective virtual user interface object at a location corresponding to the maximum limit of the resting state of the respective virtual user interface object.

one or more virtual objects that do not correspond to physical objects in the field of view of the one or more cameras;
one or more physical objects that are in the field of view of the one or more cameras; and
one or more 3D virtual models of the one or more physical objects that are in the field of view of the one or more cameras that replace at least a portion of the corresponding one or more physical objects.
(Previously Presented) The method of claim 1, wherein the respective physical object in the field of view of the one or more cameras is a 3D marker that is recognizable from different angles and the respective virtual user interface object is a 3D virtual model that is overlaid on the respective physical object based on a camera angle of the one or more cameras.
(Currently Amended) A computer system, comprising:
one or more cameras;
an input device;
one or more processors; and
memory storing one or more programs, 
wherein the computer system further comprises, or is configured to be in communication with, a display generation component, and the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for:

		a representation of at least a portion of a field of view of the one or more cameras that includes a respective physical object that is associated with a physical surface, wherein the representation is updated as the field of view of the one or more cameras changes; and
		a respective virtual user interface object at a respective location in the representation of the field of view of the one or more cameras, wherein the respective virtual user interface object has a location that is determined based on the respective physical object in the field of view of the one or more cameras, and the respective virtual user interface object includes a plurality of portions including a first portion and a second portion;
	while displaying the augmented reality environment, detecting an input at a location that corresponds to the respective virtual user interface object; and
	while continuing to detect the input:
		detecting movement of the input relative to the respective physical object in the field of view of the one or more cameras; and
		in response to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras, moving the first portion of the respective virtual user interface object, relative to the respective physical object and away from the physical surface associated with the respective 
	wherein, before and after the moving of the first portion of the respective virtual user interface object in the augmented reality environment, the second portion of the respective virtual user interface object, displayed in the augmented reality environment, is anchored to a portion of the respective physical object in the field of view of the one or more cameras that is associated with the respective physical surface; and
	the one or more programs include instructions for, in response to detecting the movement of the input relative to the respective physical object, while the second portion of the respective virtual user interface object is anchored to the portion of the respective physical object that is associated with the respective physical surface, moving a third portion of the respective virtual user interface object relative to the first portion of the respective virtual user interface object and the second portion of the respective virtual user interface object.
(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by a computer system that includes one or more cameras, and an input device, and further including, or in communication with, a display generation component, cause the computer system to:
display, via the display generation component, an augmented reality environment, wherein displaying the augmented reality environment includes concurrently displaying:

	a respective virtual user interface object at a respective location in the representation of the field of view of the one or more cameras, wherein the respective virtual user interface object has a location that is determined based on the respective physical object in the field of view of the one or more cameras, and the respective virtual user interface object includes a plurality of portions including a first portion and a second portion;
while displaying the augmented reality environment, detect an input at a location that corresponds to the respective virtual user interface object; and
while continuing to detect the input:
	detect movement of the input relative to the respective physical object in the field of view of the one or more cameras; and
	in response to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras, move the first portion of the respective virtual user interface object, relative to the respective physical object and away from the physical surface associated with the respective physical object, in accordance with a magnitude of movement of the input relative to the respective physical object;
wherein, before and after the moving of the first portion of the respective virtual user interface object in the augmented reality environment, the second portion of the ; and
the one or more programs include instructions that, when executed by the computer system, cause the computer system to, in response to detecting the movement of the input relative to the respective physical object, while the second portion of the respective virtual user interface object is anchored to the portion of the respective physical object that is associated with the respective physical surface, move a third portion of the respective virtual user interface object relative to the first portion of the respective virtual user interface object and the second portion of the respective virtual user interface object.
(Previously Presented) The method of claim 1, wherein:
detecting the input at the location that corresponds to the respective virtual user interface object includes detecting the input on the first portion of the respective virtual user interface object;
the movement of the input relative to the respective physical object is based on movement of the input on the input device; and
the method includes, while continuing to detect the input:
	after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement of the input relative to the respective physical object:

		in response to detecting the movement of the field of view of the one or more cameras relative to the respective physical object, continuing to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the field of view of the one or more cameras relative to the respective physical object;
wherein, while the second portion of the respective virtual user interface object is anchored to the portion of the respective physical object, the computer system updates the display of the respective virtual user interface object so as to maintain display of the first portion of the respective virtual user interface object in the augmented reality environment at a location that corresponds to a location of the input.
(Previously Presented) The method of claim 1, wherein a view of the second portion of the respective virtual user interface object that is anchored to the respective physical object changes as a location, shape, and/or orientation of the respective physical object changes in the field of view of the one or more cameras.
(Previously Presented) The method of claim 1, wherein the representation of the portion of a field of view of the one or more cameras includes a displayed representation of the respective physical object, and displaying the augmented reality environment includes displaying the representation of the respective physical object.

(Canceled)
(New) The computer system of claim 15, wherein moving the first portion of the respective virtual user interface object in accordance with the magnitude of movement of the input relative to the respective physical object in the field of view of the one or more cameras includes:
in accordance with a determination that the magnitude of movement of the input relative to the respective physical object is a first magnitude, moving the first portion of the respective virtual user interface object in the augmented reality environment by a first adjustment; and
in accordance with a determination that the magnitude of movement of the input relative to the respective physical object is a second magnitude distinct from the first magnitude, moving the first portion of the respective virtual user interface object in the augmented reality environment by a second adjustment distinct from the first adjustment.
(New) The computer system of claim 15, wherein the first portion of the respective virtual user interface object is moved in the augmented reality environment in response to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras without regard to whether the movement of the input is due to:

movement of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras, or 
a combination of the movement of the input on the input device and the movement of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras.
(New) The computer system of claim 15, wherein the movement of the input relative to the respective physical object in the field of view of the one or more cameras is based on: 
movement of the field of view of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras; and 
movement of the input on the input device.
(New) The computer system of claim 15, wherein the movement of the input relative to the respective physical object in the field of view of the one or more cameras is based on movement of the input on the input device, and the one or more programs include instructions for:
after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement of the input relative to the respective physical object: 
	detecting movement of the field of view of the one or more cameras relative to the respective physical object; and
	in response to detecting the movement of the field of view of the one or more cameras relative to the respective physical object, continuing to move the first 
(New) The computer system of claim 15, wherein the movement of the input relative to the respective physical object in the field of view of the one or more cameras is based on movement of the field of view of the one or more cameras relative to the respective physical object, and the one or more programs include instructions for:
after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement of the input relative to the respective physical object: 
	detecting movement of the input on the input device; and
	in response to detecting the movement of the input on the input device, continuing to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the input on the input device.
(New) The computer system of claim 15, wherein:
detecting the input at the location that corresponds to the respective virtual user interface object includes detecting the input on the first portion of the respective virtual user interface object; and
the one or more programs include instructions for responding to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras, while the second portion of the respective virtual user interface object is anchored to the portion of the respective physical object, by updating the 
(New) The computer system of claim 15, wherein:
movement of the input relative to the respective physical object in the field of view of the one or more cameras includes movement of the computer system; and
a determination of movement of the computer system is derived from image analysis that indicates one or more reference points within the field of view of the one or more cameras have changed between successive images captured by the one or more cameras.
(New) The computer system of claim 15, wherein movement of the first portion of the respective virtual user interface object in the augmented reality environment is based on a physical shape of the respective physical object in the field of view of the one or more cameras.
(New) The computer system of claim 15, wherein movement of the first portion of the respective virtual user interface object in the augmented reality environment is based on concurrent movement of one or more touch inputs and movement of the computer system.
(New) The computer system of claim 15, wherein moving the first portion of the respective virtual user interface object in the augmented reality environment includes moving at least a portion of the respective virtual user interface object beyond a 
while displaying the portion of the respective virtual user interface object at a location beyond the maximum limit of the resting state of the respective virtual user interface object, ceasing to detect the input; and
in response to ceasing to detect the input, displaying the respective virtual user interface object at a location corresponding to the maximum limit of the resting state of the respective virtual user interface object.
(New) The computer system of claim 15, wherein the displayed augmented reality environment includes:
one or more virtual objects that do not correspond to physical objects in the field of view of the one or more cameras;
one or more physical objects that are in the field of view of the one or more cameras; and
one or more 3D virtual models of the one or more physical objects that are in the field of view of the one or more cameras that replace at least a portion of the corresponding one or more physical objects.
(New) The computer system of claim 15, wherein the respective physical object in the field of view of the one or more cameras is a 3D marker that is recognizable from different angles and the respective virtual user interface object is a 3D virtual model that is overlaid on the respective physical object based on a camera angle of the one or more cameras.

detecting the input at the location that corresponds to the respective virtual user interface object includes detecting the input on the first portion of the respective virtual user interface object;
the movement of the input relative to the respective physical object is based on movement of the input on the input device; and
the one or more programs include instructions for, while continuing to detect the input:
	after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement of the input relative to the respective physical object:
		detecting movement of the field of view of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras; and
		in response to detecting the movement of the field of view of the one or more cameras relative to the respective physical object, continuing to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the field of view of the one or more cameras relative to the respective physical object;
wherein, while the second portion of the respective virtual user interface object is anchored to the portion of the respective physical object, the computer system updates the display of the respective virtual user interface object so as to maintain display of the 
(New) The computer system of claim 15,  wherein a view of the second portion of the respective virtual user interface object that is anchored to the respective physical object changes as a location, shape, and/or orientation of the respective physical object changes in the field of view of the one or more cameras.
(New) The computer system of claim 15, wherein the representation of the portion of a field of view of the one or more cameras includes a displayed representation of the respective physical object, and displaying the augmented reality environment includes displaying the representation of the respective physical object.
(New) The computer system of claim 15, wherein the respective virtual user interface object is a three-dimensional model of the respective physical object and replaces a view of the respective physical object in the augmented reality environment.
(New) The non-transitory computer readable storage medium of claim 16, wherein moving the first portion of the respective virtual user interface object in accordance with the magnitude of movement of the input relative to the respective physical object in the field of view of the one or more cameras includes:
in accordance with a determination that the magnitude of movement of the input relative to the respective physical object is a first magnitude, moving the first portion of the respective virtual user interface object in the augmented reality environment by a first adjustment; and

(New) The non-transitory computer readable storage medium of claim 16, wherein the first portion of the respective virtual user interface object is moved in the augmented reality environment in response to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras without regard to whether the movement of the input is due to:
movement of the input on the input device, 
movement of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras, or 
a combination of the movement of the input on the input device and the movement of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras.
(New) The non-transitory computer readable storage medium of claim 16, wherein the movement of the input relative to the respective physical object in the field of view of the one or more cameras is based on: 
movement of the field of view of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras; and 
movement of the input on the input device.

after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement of the input relative to the respective physical object: 
	detect movement of the field of view of the one or more cameras relative to the respective physical object; and
	in response to detecting the movement of the field of view of the one or more cameras relative to the respective physical object, continue to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the field of view of the one or more cameras relative to the respective physical object.
(New) The non-transitory computer readable storage medium of claim 16, wherein the movement of the input relative to the respective physical object in the field of view of the one or more cameras is based on movement of the field of view of the one or more cameras relative to the respective physical object, and the one or more programs include instructions that, when executed by the computer system, cause the computer system to:

	detect movement of the input on the input device; and
	in response to detecting the movement of the input on the input device, continue to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the input on the input device.
(New) The non-transitory computer readable storage medium of claim 16, wherein:
detecting the input at the location that corresponds to the respective virtual user interface object includes detecting the input on the first portion of the respective virtual user interface object; and
the one or more programs include instructions that, when executed by the computer system, cause the computer system to respond to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras, while the second portion of the respective virtual user interface object is anchored to the portion of the respective physical object, by updating the display of the respective virtual user interface object so as to maintain display of the first portion of the respective virtual user interface object at a location that corresponds to a location of the input.
(New) The non-transitory computer readable storage medium of claim 16, wherein:

a determination of movement of the computer system is derived from image analysis that indicates one or more reference points within the field of view of the one or more cameras have changed between successive images captured by the one or more cameras.
(New) The non-transitory computer readable storage medium of claim 16, wherein movement of the first portion of the respective virtual user interface object in the augmented reality environment is based on a physical shape of the respective physical object in the field of view of the one or more cameras.
(New) The non-transitory computer readable storage medium of claim 16, wherein movement of the first portion of the respective virtual user interface object in the augmented reality environment is based on concurrent movement of one or more touch inputs and movement of the computer system.
(New) The non-transitory computer readable storage medium of claim 16, wherein moving the first portion of the respective virtual user interface object in the augmented reality environment includes moving at least a portion of the respective virtual user interface object beyond a maximum limit of a resting state of the respective virtual user interface object, and the one or more programs include instructions that, when executed by the computer system, cause the computer system to:

in response to ceasing to detect the input, display the respective virtual user interface object at a location corresponding to the maximum limit of the resting state of the respective virtual user interface object.
(New) The non-transitory computer readable storage medium of claim 16, wherein the displayed augmented reality environment includes:
one or more virtual objects that do not correspond to physical objects in the field of view of the one or more cameras;
one or more physical objects that are in the field of view of the one or more cameras; and
one or more 3D virtual models of the one or more physical objects that are in the field of view of the one or more cameras that replace at least a portion of the corresponding one or more physical objects.
(New) The non-transitory computer readable storage medium of claim 16, wherein the respective physical object in the field of view of the one or more cameras is a 3D marker that is recognizable from different angles and the respective virtual user interface object is a 3D virtual model that is overlaid on the respective physical object based on a camera angle of the one or more cameras.
(New) The non-transitory computer readable storage medium of claim 16, wherein:

the movement of the input relative to the respective physical object is based on movement of the input on the input device; and
the one or more programs include instructions that, when executed by the computer system, cause the computer system to, while continuing to detect the input:
	after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement of the input relative to the respective physical object:
		detect movement of the field of view of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras; and
		in response to detecting the movement of the field of view of the one or more cameras relative to the respective physical object, continue to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the field of view of the one or more cameras relative to the respective physical object;
wherein, while the second portion of the respective virtual user interface object is anchored to the portion of the respective physical object, the computer system updates the display of the respective virtual user interface object so as to maintain display of the first portion of the respective virtual user interface object in the augmented reality environment at a location that corresponds to a location of the input.

(New) The non-transitory computer readable storage medium of claim 16, wherein the representation of the portion of a field of view of the one or more cameras includes a displayed representation of the respective physical object, and displaying the augmented reality environment includes displaying the representation of the respective physical object.
(New) The non-transitory computer readable storage medium of claim 16, wherein the respective virtual user interface object is a three-dimensional model of the respective physical object and replaces a view of the respective physical object in the augmented reality environment.


Allowable Subject Matter
Claims 1, 2, 4-20 and 22-53 are allowed.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 07/26/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations ; and the method includes, in response to detecting the movement of the input relative to the respective physical object, while the second portion of the respective virtual user interface object is anchored to the portion of the respective physical object that is associated with the respective physical surface, moving a third portion of the respective virtual user interface object relative to the first portion of the respective virtual user interface object and the second portion of the respective virtual user interface object.
	At best, the prior arts of record, specifically, Fein (US 2014/0267410) teaches, displaying the augmented reality that include a representation of bookshelf with books and user’s hand pointing a book in field of view ([0088] and [0096-0097]) McPhee (US 2018/0210628) teaches, displaying virtual object in in augmented reality environment and interact with virtual object to move the position of virtual object ([0049]); Schwartz (US 2018/0286126) teaches, virtual object motorcycle transitioned to display on table top and movement of virtual object ([0054 and 0060]); Piya (US 2015/0331576) teaches, interact with virtual scene model on the physical surface with manipulate and configured individual components where scene pertains to an architectural buildings, archways, greenery, and road structures ([00111 and 00112]). None of the references expressly teach the method includes, in response to detecting the movement of the input relative to the respective physical object, while the second portion of the respective virtual user interface object is anchored to the portion of the respective physical object that is associated with the 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole
Thus, other independent claims 15 and 16 are allowed over the prior arts of the record.
Claims 2, 4-20 and 22-53 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 07/26/2021

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143